DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Li US 20170278763 and Fukuda US 2015/0187671 does not anticipate or renders obvious the claimed invention:
A device having a second metal body which has a wire bond pad portion connected to a signal electrode of the semiconductor element via a wire, and is provided on a same side as the die bond surface such that the second metal body is separated from the first metal body and covered by the first metal body, the second metal body forming a transmission line together with the first metal body; and a molding resin holding the first metal body and the second metal body such that a surface of the first metal body opposite to the die bond surface is exposed, wherein the exposed surface of the first metal body protrudes by a predetermined amount from an outer shape of the molding resin.
Li shows in fig.6, a semiconductor element (202); a first metal body (104) having a die pad portion to which the semiconductor element is mounted, the semiconductor element (202) being mounted on a die bond surface of the die pad portion; a second 
Fukuda discloses and shows in fig.1A, a semiconductor element (2); a first metal body (6) having a die pad portion to which the semiconductor element is mounted, the semiconductor element (2) being mounted on a die bond surface of the die pad portion; a second metal body (9) which has a wire bond pad portion connected to a signal electrode of the semiconductor element (2) via a wire (5).
Both Li and Fukuda differ from the claimed invention because they do not explicitly disclose a second metal body which has a wire bond pad portion connected to a signal electrode of the semiconductor element via a wire, and is provided on a same side as the die bond surface such that the second metal body is separated from the first metal body and covered by the first metal body, the second metal body forming a transmission line together with the first metal body; and a molding resin holding the first metal body and the second metal body such that a surface of the first metal body opposite to the die bond surface is exposed, wherein the exposed surface of the first metal body protrudes by a predetermined amount from an outer shape of the molding resin.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-10,12-21 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813